Citation Nr: 1138451	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to October 1995.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was noted at entrance into active service.

2.  The Veteran's bilateral hearing loss did not undergo chronic worsening during or as a result of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's September 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Multiple VA examinations have been accorded the Veteran in connection with his claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.306; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Veteran's April 2010 remand, a supplemental medical opinion was obtained to address whether the Veteran's preexisting hearing loss was aggravated during his military service.  As the July 2010 VA medical opinion adequately addressed the aggravation issue, the Board finds that there has been substantial compliance with its April 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the VA examination obtained was adequate, as it was based upon a complete review of the Veteran's claims file, examination of the Veteran, with consideration of his lay statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On his April 1990 service entrance examination, the Veteran denied hearing loss.  However, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
15
40
LEFT
20
15
5
25
40

On a March 1992 audiological report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
10
15
5
15
25







A February 1993 reference audiogram noted that the Veteran was routinely exposed to hazardous noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
45
LEFT
10
5
5
25
40

A March 1993 treatment recorded a diagnosis of bilateral high frequency sensorineural hearing loss, symmetrical.  The examiner noted that the Veteran had loss on pre-induction physical and that there had been no changes since then.  The examiner prescribed the use of hearing protection devices in noise and provided the Veteran with information about ordering a personal set of noise muffs through his unit.  

In May 1994, the Veteran received another audiogram to provide hearing conservation data.  On that date, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
100+
LEFT
5
0
5
30
100+


In August 1995, the Veteran received hearing conservation audiograms.  Pure tone thresholds on the August 2, 1995 examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
10
5
10
70

Pure tone thresholds on the August 24, 1995 examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
40
LEFT
15
15
10
25
45
.
An October 1995 separation report of medical examination showed the Veteran's ears and eardrums as clinically normal.  The examiner noted hearing loss and offered a consult to the VA.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
40
LEFT
15
15
10
25
45

The Veteran was afforded a VA audiological examination in March 2007 in connection with the instant appeal.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
60
LEFT
5
10
15
35
60

The VA examiner noted the hearing loss at 4000 Hertz, bilaterally, pre-existed service.  The examiner then noted that the Veteran's audiogram at separation suggested no significant change in hearing from his enlistment audiogram.  The diagnosis was bilateral high frequency sensorineural hearing loss.

In an August 2007 addendum, the VA examiner noted that based on review of the claims file, the audiogram at separation suggested no significant change in hearing from the enlistment audiogram.  Therefore, the examiner opined that the hearing loss is less likely as not a result of military noise exposure.  

The Veteran was accorded another VA audiological examination in July 2010.  The VA examiner indicated that the Veteran's claims file was reviewed.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
70
LEFT
10
10
15
35
65

The examiner stated that the Veteran's hearing was within normal limits from 500 through 2000 Hertz, with a mild to moderately severe sensorineural hearing loss in the 3000 through 4000 Hertz, bilaterally.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that a preexisting bilateral hearing loss was shown at enlistment and that the Veteran's hearing thresholds were stable throughout his military career, with no significant differences in hearing thresholds between enlistment and separation.  In making these findings, the examiner considered that the May 1994 audiogram revealed a significant temporary threshold shift at 4000 Hertz, bilaterally; however, noted later audiograms, to include the separation audiogram, showed the hearing thresholds at 4000 Hertz returned to the levels found at enlistment.  Therefore, the examiner opined that as there was no evidence of permanent aggravation of the Veteran's preexisting hearing loss and that the Veteran's hearing loss was not aggravated by noise exposure during military service.

Although a diagnosis of hearing loss was not entered on the Veteran's entrance physical, a diagnosis is not required for a condition to be "noted."  The Veteran was audiometrically evaluated at service entrance, and the testing itself showed a puretone decibel threshold of 40 in the 4000 Hertz range, which, medically, is hearing loss.  This represents a hearing loss that was noted at service entrance.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.)   Indeed, the level of auditory acuity met even VA's criteria for hearing loss.  See 38 C.F.R. § 3.385.

Consequently, service connection is only warranted if the pre-existing hearing loss was aggravated during or due to service.  The Board notes that the fluctuations showed on audiometric examinations in service returned to baseline by the time the Veteran left service.  The March 2007 examiner opined in the August 2007 addendum that the audiogram at separation suggested no significant change in hearing from the enlistment audiogram, and therefore, that the Veteran's current hearing loss is less likely as not a result of military noise exposure.  The July 2010 VA examiner reached the same conclusion; however, also considered the May 1994 audiogram revealing a significant temporary threshold shift at 4000 Hertz, bilaterally.  The examiner explained that as later audiograms, to include the separation audiogram, showed the hearing thresholds at 4000 Hertz returned to levels found at enlistment, there was no evidence of permanent aggravation of the Veteran's preexisting hearing loss.

In other words, the fluctuations shown in service were acute exacerbations that do not constitute aggravation.  Even if the presumption of aggravation had attached, however, the Board finds that the medical opinions outlined above rebutted that presumption.  The opinions are consistent in finding that there was no permanent aggravation.  There is no medical evidence to the contrary.

To the extent that the Veteran himself contends that his preexisting hearing loss was permanently aggravated in service, the Board finds that the question of aggravation, particularly of a disorder that typically requires calibrated medical instruments for measurement, is beyond his lay expertise.  The question of aggravation in this case requires medical evidence.  Such evidence is against the claim in this case.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his hearing loss. 

Accordingly, the Board concludes that the Veteran's bilateral hearing loss was present at service entrance, and was not aggravated during or due to service.  As the preponderance of the evidence is against the claim, the claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


